MANN, Chief Judge
(dissenting).
I must dissent at the threshold of consideration without expressing an opinion on the merits. Anders v. California, 1967, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, requires that arguable questions be briefed by-counsel and presented to the appellate court. Carmen’s attorney has cited no case to us. A quick foray into the library suggests that at least Deiterle v. State, 98 Fla. 739, 124 So. 47, and Duggan v. State, Fla.App. 1st 1966, 189 So.2d 890, should have been cited to us. I do not mean to suggest that we would not ultimately hold this appeal to be without merit, but we cannot do so until Carmen has had the due process to which the Constitution entitles him.